Order entered July 15, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01745-CV

      MEMKING RECYCLING GROUP LLC AND JOHN PATERSON, Appellants

                                               V.

                      ABINGTON RELDAN METALS, LLC, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-03750-E

                                           ORDER
       By notice filed July 11, 2014, the Court has been informed that John Paterson is in

bankruptcy. Pursuant to Texas Rule of Appellate Procedure 8.2, further action in this cause is

automatically suspended. See TEX. R. APP. P. 8.2. Accordingly, for administrative purposes, this

cause is ABATED and treated as a closed case. It may be reinstated on motion by any party

showing, in accordance with rule of appellate procedure 8.3, that the appeal is permitted by

federal law or the bankruptcy court. See id. 8.3.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE